UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Fiscal Year Ended March 31, 2007 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51035 RED MILE ENTERTAINMENT, INC. (Exact name of small business issuer as specified in its charter) Delaware 20-4441647 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 4000 Bridgeway, Suite 101 Sausalito, CA 94965 (Address of principal executive offices) (415) 339-4240 (Issuer’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Title of each class Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 par value (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and disclosure will be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. ( ) Revenues for year ended March 31, 2007: $1,017,927 Aggregate market value of the voting common stock held by non-affiliates of the registrant as of June 15, 2007, was: $ 24,404,343 Number of shares of the registrant's common stock outstanding as of June 15,2007 is: 9,661,740 Table of Contents Page ITEM 1. DESCRIPTION OF BUSINESS 3 ITEM 2. DESCRIPTION OF PROPERTY 16 ITEM 3. LEGAL PROCEEDINGS 16 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 17 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 17 ITEM 6. PLAN OF OPERATIONS 20 ITEM 7. FINANCIAL STATEMENTS 27 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 27 ITEM 8A. CONTROLS AND PROCEDURES 27 ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS: COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT 28 ITEM 10. EXECUTIVE COMPENSATION 31 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 34 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 35 ITEM 13. EXHIBITS AND REPORTS ON FORM 8-K 35 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 36 ITEM 1. DESCRIPTION OF BUSINESS FORWARD-LOOKING STATEMENTS Most of the matters discussed within this report include forward-looking statements regarding our current expectations and projections about future events within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. In some cases you can identify forward-looking statements by terminology such as "may," "should," "potential," "continue," "expects," "anticipates," "intends," "plans," "believes," "estimates," and similar expressions. These statements are based on our current beliefs, expectations, and assumptions and are subject to a number of risks and uncertainties, many of which are set forth below. Actual results and events may vary significantly from those discussed in the forward-looking statements. The forward-looking statements are made as of the date of this report, and we assume no obligation to update the forward-looking statements whether as a result of new information, future events, or otherwise, other than as required by law. OUR COMPANY We are a Delaware corporation that develops and publishes interactive entertainment software. We were originally organized in the State of Florida on December 21, 2004 (“Red Mile Florida”). On October 20, 2005, Red Mile Florida purchased all the outstanding stock of Edmonds 1 Inc., a publicly-reporting Delaware corporation. On April 28, 2006, Edmonds 1, Inc. changed its name to Red Mile Entertainment, Inc. (“Red Mile-Edmonds”). On May 3, 2006, Red Mile Florida entered into and closed upon a Merger Agreement among Red Mile Florida and Red Mile-Edmonds, a wholly owned subsidiary, whereby Red Mile-Edmonds merged with and into Red Mile Florida, with Red Mile-Edmonds as the surviving legal entity and Red Mile Florida as the surviving accounting entity (the “Merger”). In connection with the Merger, each existing holder of Red Mile Florida common stock received one share of Red Mile-Edmonds common stock for every share of Red Mile Florida common stock held by them, each holder of Red Mile Florida Series A, B and C preferred stock received one share of Red Mile-Edmonds Series A, B or C preferred stock for every share of Red Mile Florida Series A, B or C preferred stock held by them, and all then outstanding shares of Red Mile-Edmonds held by Red Mile Florida, as its sole stockholder, were cancelled. In addition, each existing holder of Red Mile Florida warrants and stock options received one warrant and stock option of Red Mile-Edmonds for every warrant and stock option of Red Mile Florida held by them. Unless otherwise indicated, the terms “we”, “us”, “our” or the like, refer to Red Mile-Edmonds as the combined entity following the Merger. Red Mile-Edmonds was incorporated in Delaware in August 2004 with the purpose of engaging in selected mergers and acquisitions. Prior to the Merger, Red Mile-Edmonds was in the development stage and had no operations other than issuing shares to its original stockholders. Upon the merger, we became a fully reporting public company.In February 2007, we affected a one for three reverse stock split of our common stock. All figures set forth in this report have been adjusted to take into account this reverse stock split. OUR BUSINESS Game development We develop and publish interactive entertainment software games that are playable by consumers on home video game consoles (“Consoles”), personal computers (“PCs”) and handheld video game players (“Handhelds”). Examples of Consoles include Sony PlayStation2 ® (“PS2”) and Sony PlayStation3 ® (“PS3”), Microsoft Xbox® and Xbox 360 TMand Nintendo Wii TM , and examples of Handhelds include Sony PlayStation ® Portable “PSP”, Nintendo Game Boy ® Advance and Nintendo DS TM . We currently develop and publish for the Sony PS2, PS3, PSP, Microsoft Xbox and Xbox 360, the Nintendo Wii and DS, and for PCs. 3 Except for games which have already completed development which we may acquire from other developers, we currently outsource the day-to-day development of all our games to independent third party development studios. Our internal development staff is actively involved in supervising the development of each game at third party development studios. In addition, our internal development and marketing staff contribute to game play concepts and we assist with the design and control of review and approval processes with platform manufacturers. We fund all product development costs, both of our internal development staff and of the third party developers, including their overhead and a profit factor. Once a game has been developed by the third party development studios under our supervision, we directly sell or license the publishing and distribution rights to these games (see game sales, distribution and licensing). The financial terms of our development arrangements typically will include a cash payment due to the developer upon execution of the agreement, milestone payments to be paid to the developer during the development of the game and royalties to be paid to the developer based on actual performance from sales of the game. In some cases, the fees paid during the development process are treated as advances against future royalties to be earned once the game is marketed. In other cases, these fees are purely development fees and are not recoverable from future royalties. These fees, whether upon signing, during development, or advances on royalties, will vary from game to game and from developer to developer. The games that we develop to be played on Consoles and Handhelds are subject to non-exclusive, non-transferable licenses from the manufacturers of these platforms. These licenses provide us with the specifications needed to develop software for these platforms. The licenses require us to pay a license fee and enable us to use the proprietary information and technology that is necessary to develop our games. These platform licensors set the royalty rates that we must pay in order to publish games for their platforms. These royalty rates will vary depending on the expected wholesale price point of the game. We do not require licenses for publishing games for PCs. In general, a product goes through multiple levels of design, production, approvals and authorizations before it may be shipped. These approvals and authorizations include multi stage concept approvals from the platform licensors of the game concept and product content, approvals from the licensor of the intellectual property of the game design and game play if the game includes licensed intellectual property, and approvals from the platform licensors that the game is free of all material bugs and defects. In addition, all games are rated by the Entertainment Software Rating Board (ESRB) for their content. Once these approvals and ratings have been obtained, the game can be placed into manufacturing at a manufacturer that must also be approved by the platform licensor. Once a product is manufactured and inspected, it is ready to be shipped. The funds required to develop a new game depend on several factors including; the target release platform, the scope and genre of the game design, the cost of any underlying intellectual property licenses, the length of the development schedule and size of the development team, the complexity of the game, the skill and experience of the development team, the location of the development studio, whether the game being developed has an underlying game engine and is a sequel to an already developed game, and any specialized software or hardware necessary to develop a game. Based on the type and caliber of games we plan on producing, as well as the development studios we plan on utilizing, we estimate the following range of direct costs to complete a game based on platform type: next generation platform (PS3 and Xbox 360) - $5.0 million to $15.0 million; PSP - $1.0 million to $2.0 million; PS2; $1.5 million to $4.0 million; XBOX - $1.5 million to $3.0 million; Wii - $0.5 to $1.5 million; PC - $1.5 million to $3.0 million. We focus on the development and publishing of games that we believe have the potential to become franchise games. Franchise games are those games that have sustainable consumer appeal and brand recognition. These games can serve as the basis for sequels, prequels, and related new titles which can be released over an extended period of time, similar to the film industry. We believe that the publishing and distribution of products based in large part on franchise properties will improve the predictability of our revenues. 4 Our goal is to deploy the majority of our capital towards games based on intellectual properties (IPs) which have been successful in other mediums such as movies, comic books, graphic novels, or television, and which we believe can be translated into successful video games or where we have acquired a license which we believe will enhance the value of the game. These games are usually designed under multi-year license agreements with the original IP owner. Examples include MTVN, owner of the Jackass property, Frank Miller Inc, owner of the Sin City property, and Lucinda Green, a well known champion equestrian rider.Our goal is to own or control under long-term license agreements IP which can be used to create a series of highly successful video game franchises. Under our licensing agreements, when we license the publishing rights for a product from a licensor, these rights will usually entitle us to an exclusive right and license, for a certain duration and territory specified, for certain defined media types, to market, promote, advertise, manufacture, publicly display, distribute, sell and provide customer service and technical support for the product, and to use and display the licensor’s trademarks, and the right to use audio and visual material in connection with the product. In fiscal 2006, we completed development of and shipped three games; Heroes of the Pacific (PS2, Xbox and PC), GripShift (PSP) and Disney’s Aladdin Chess Adventure (PC). Both Heroes of the Pacific and GripShift were developed by third parties under contract for us, while we purchased the rights to the chess game after its development was completed. In fiscal 2007, we completed development of and shipped two games, Lucinda Green’s Equestrian Challenge (PS2 and PC) and Crusty Demons of Dirt (PS2 and Xbox). We also acquired the rights to and shipped four PC only games (El Matador, Dual Sudoku, Aircraft Powerpack, and Timothy & Titus). Our products currently under development include Jackass: The Game, which has received second stage approval from Sony Corporation in the United States and Europe and which we expect to be available for shipment worldwide in September 2007 on the PS2 and PSP platforms and our third fiscal quarter of 2008 on the Nintendo DS platform.In fiscal 2008, we will continue development of a sequel to Heroes of the Pacific on the Sony PS3, Microsoft Xbox 360 and PC, targeted for shipment in fiscal 2009. On May 18, 2007 we entered into a multi-year world-wide license agreement with Frank Miller, Inc., a New York Corporation (“FMI”). This license grants us the exclusive rights for the development, manufacturing, and publishing of games on multi-platforms based on all current and future Sin City comic books and collections, graphic novels, and other books owned or controlled by FMI, including all storylines of those comic books and graphic novels. Games sales, distribution and licensing - North America Prior to fiscal 2007, once one of our games had completed development, we entered into co-publishing arrangements with other publishers whereby the sales, manufacturing, distribution and marketing were subcontracted to larger more established video game publishers. These co-publishing partners assumed the cost and effort of manufacturing, retail marketing, sales, and distribution. The co-publishing partner became responsible for selling the product to the distributor, retailers and consumers and paid us a royalty based on net receipts from products shipped under license. In some cases, our co-publishing partner(s) paid us a fee for developing the product. On our GripShift game, we recognized development revenue for developing the product in addition to royalty revenue received from net receipts of our co-publisher. On our Heroes of the Pacific game, we recognized royalty revenue from net receipts at our co-publishers. The financial terms of our co-publishing arrangements typically included a cash payment due to us upon execution of the agreement, a cash payment due to us when the development of the game had been completed and was ready to be marketed, or when the game first shipped. In addition, we receive royalty payments, usually based on net receipts of the co-publisher, once the product begins shipping. In some instances, we received guaranteed non-refundable advances against future royalties. Factors which affect the amounts and timing of the fees received from our co-publishers include the stage and progression of development of the games, whether the game has an underlying IP license (movie, TV, book, comic, etc.) attached to it, the platform(s) on which the game is being developed, and the territories being licensed. 5 In general, the lower the up front cash advances or minimum guarantees we received from co-publishers, the higher the royalty rates we received once the product began shipping. In addition, when we received an advance fee from a co-publisher which was not recoverable by the co-publisher, the royalty rate we would receive once the product was marketed was significantly lower. Each agreement with each co-publisher also defined the measurement base on which the royalty percentage was applied differently. In most cases, the royalty was based on net cash received by the co-publishers from retailers/wholesalers or direct consumer sales, with deductions from net cash received which can include the cost of sales (including hardware manufacturer’s royalty), a reserve for future returns and price protection, a portion of the marketing costs of the game, and distribution costs. Co-publishing partners were selected on a game by game basis by evaluating several criteria, including the following; (i) the strength of the co-publisher’s sales and distribution infrastructure; (ii) the quality and quantity of advertising the co-publisher was able to dedicate; (iii) the overall fit of the game genre to the portfolio of the co-publisher and whether the game would compete with currently shipping products of the co-publisher; (iv) the number of games the co-publisher was releasing in the launch window our game would be released; (v) the advance payment, if any, the co-publisher would pay us; and (vi) the royalty the co-publisher would pay us. As part of our long-term strategy, in fiscal 2007, we expanded our business so that we can directly market and distribute our games to the distributor, retailer, and consumer in North America, and eliminate the need for co-publishing partners. This expansion allows us to recognize revenue from direct product shipments in place of royalty revenue. This strategy requires additional working capital to fund inventory, accounts receivable and sales and marketing costs and therefore there can be no assurance that we will be able to continue this strategy.This strategy, while potentially yielding significantly higher revenues and gross margins, also means we accept greater risk of product failure as we give up the guaranteed minimum royalties received with the co-publishing model. In fiscal 2007, we self published two games that we developed:(i) Lucinda Green’s Equestrian Challenge for the PS2 and PC; and (ii) Crusty Demons of Dirt for the Xbox and PS2. We also published four PC only video games where we acquired the North American publishing rights from other development studios who were searching for publishers.All the aforementioned titles were sold through distributors in North America where we recognized direct revenue from product shipments. Outside of North America, we continued to use co-publishers or distributors. We use third parties to manufacture and warehouse our games. For products other than PC games, the platform manufacturers either perform the manufacturing or have licensed manufacturing rights to a limited number of manufacturers. We then sell the finished products directly to retailers or consign the finished goods to a major distributor (Navarre Corporation) who sells to the retailers. We have retained a major sales representative group to assist in the sales process.We maintain a full time Senior Director of Sales and Marketing who manages the overall sales process. We are also responsible for the marketing of the games. We expect to self-publish in North America all of our titles currently under development by selling directly to distributors and retailers. Outside of North America, we expect to either enter into co-publishing agreements or sell directly to distributors. Three customers accounted for 80.9% of consolidated revenues during fiscal 2007.Navarre Corporation, a major distributor of video games accounted for 48.1% of consolidated revenues, GameStop, a major North American retailer accounted for 18.1% and Koch Media, a European publisher and distributor accounted for 14.7% of our consolidated revenues.We expect Navarre Corporation and a new European distributor to account for the majority of our consolidated revenues in Fiscal 2008.At March 31, 2007, Navarre Corporation and GameStop represented 49.1% and 28.1% of consolidated accounts receivable, respectively. 6 Games sales, distribution and licensing – rest of the world Given the varying requirements (languages, approvals, different channels of distribution, etc.), we believe it is most profitable for us to sub-license the publishing and or distribution rights to larger better capitalized third party publishers or distributors with local operations in these territories for a set minimum guaranteed royalty advance and royalties based on actual sales. These sub-licensing arrangements are very similar to those described for North America. Under most of our co-publishing or distribution agreements, our co-publishing partner(s) or distribution partners(s) are responsible for the costs of marketing, sales, distribution and in some instances, hardware manufacturer approval. In some cases, our co-publishing and distribution partners are responsible for the costs of manufacturing the product.In some cases, our co-publishing partners or distribution partners may use sub-distributors in smaller territories to perform all or a portion of these functions in which case the sub-distributor would be responsible for a portion of these costs. Co-publishing partners and distribution partners are located and selected on a game by game basis by evaluating the strength of the sales and distribution infrastructure in the particular territories. Our fiscal year runs from April 1 through March 31. We maintain our principal offices at 4000 Bridgeway, Suite 101, Sausalito, CA 94965. Our telephone number at that address is (415) 339-4240. Our web site address is www.redmileentertainment.com. Information provided on our web site, however, is not part of this report. RISK FACTORS Our business involves a high degree of risk. Therefore, in evaluating us and our business you should carefully consider the risks set forth below. Risks Relating To Our Company Because we have only recently commenced business operations, it is difficult to evaluate our prospects and we face a high risk of business failure. We were incorporated in August 2004 and shipped our first two games in our second fiscal quarter of 2006 and an additional six games in fiscal 2007. We therefore face the risks and problems associated with businesses in their early stages in a competitive environment and have a limited operating history on which an evaluation of our prospects can be made. Until we develop our business further by publishing and developing more games or implementing our proposed distribution system, it will be difficult for an investor to evaluate our chances for success. Our prospects should be considered in light of the risks, expenses and difficulties frequently encountered in the establishment of any business in a competitive environment. We have not yet generated any income and may never become profitable. During the years ended March 31, 2007 and 2006, we incurred net losses of $8,038,894 and $4,849,678, respectively. Our ability to generate revenues and to become profitable depends on many factors, including the market acceptance of our products and services, our ability to control costs and our ability to implement our business strategy. There can be no assurance that we will become or remain profitable. We have not yet generated positive gross margins. During the years ended March 31, 2007 and 2006, we incurred negative gross margins of $2,655,914 and $976,293, respectively. Our ability to generate positive gross margins depends on many factors, including the market acceptance of our products, the selling prices of our products, our ability to control the costs of developing and manufacturing our products and the costs of royalties paid to licenses of any IPs we have licensed. There can be no assurance that we will begin generating or be able to sustain positive gross margins. 7 If we are unable to raise additional financing, we will be unable to fund our planned expansion. We have never achieved positive cash flow from operations and there can be no assurance that we will do so in the future. We need additional financing to fund our product development costs and the operating losses we anticipate incurring over the next several quarters. Our current cash on hand with our expected cash flows from operating activities will enable us to continue operating until the end of our first fiscal quarter of 2008. We anticipate needing an additional $20,000,000 in addition to our cash flow from operations to bring our existing products under development to market and finance our day to day operations. Because we have significant accumulated deficit and negative cash flows from operations, our independent registered accounting firm has qualified its opinion regarding our ability to continue as a going concern. We have a significant accumulated deficit and have sustained negative cash flows from operations since our inception. The opinion of our independent registered accounting firm for the years ended March 31, 2007 and 2006 is qualified subject to uncertainty regarding our ability to continue as a going concern. In fact, the opinion states that these factors raise substantial doubt as to our ability to continue as a going concern. In order for us to operate and not go out of business, we must generate and/or raise capital to stay operational. The continuity as a going concern is dependent upon the continued financial support of our current shareholders, current debenture holders and new investors. There can be no assurance that we will be able to generate income or raise additional capital. If we are unable to hire and retain key personnel, then we may not be able to implement our business plan. The success and growth of our business will depend on the contributions of our Chairman and Chief Executive Officer, Chester Aldridge and our President and Chief Operating Officer, Glenn Wong, as well as our ability to attract, motivate and retain other highly qualified personnel. Competition for such personnel in the publishing industry is intense. We do not have employment agreements with Mr. Aldridge, Mr. Wong or any of our other employees. The loss of the services of any of our key personnel, or our inability to hire or retain qualified personnel, could have a material adverse effect on our business. If our business plan fails, our company will dissolve and investors may not receive any portion of their investment back. If we are unable to realize profitable operations, or raise sufficient capital, we will be unable to implement our business strategy. If we cannot self publish in North America, we will have to continue licensing our games to co-publishers, and our profit and operating margins will remain lower, making it more difficult to achieve profitability, and our business will eventually fail. In such circumstances, it is likely that we will dissolve and, depending on our remaining assets at the time of dissolution, we may not be able to return any funds back to investors. Our business depends on the availability and installed base of current and next generation video game platforms and will suffer if an insufficient quantity of these platforms is sold. Most of our anticipated revenues will be generated from the development and publishing of games for play on video game platforms produced by third parties. Our business will suffer if the third parties do not manufacture and sell an adequate number of platforms to meet consumer demand or if the installed base of the platforms is insufficient. If we do not continually develop and publish popular games, our business will suffer. The lifespan of any of our games is relatively short, in many cases less than one year. It is therefore important for us to be able to continually develop games that are popular with the consumers. 8 During the last two fiscal years, we have sold four Console or Handheld games and six PC only games. We are currently involved in the development of three games, one of which is expected to ship during fiscal 2008 and two of which are expected to ship during fiscal 2009. If we are unable to continually identify, develop and publish games that are popular with the consumers on a regular basis, our business will suffer. Our business will also suffer if we do not receive additional financing to be used for research and development of new games. We have shipped the following Console or Handheld games: (i) Heroes of the Pacific for the PS2, Xbox and PC platforms which first began shipping in September, 2005; (ii) GripShift for the PSP platform which first began shipping in September 2005; (iii) Crusty Demons for the PS2 and Xbox platforms which first began shipping in July 2006; (iv) Lucinda Green’s Equestrian Challenge for the PS2 and PC which first began shipping in November 2006.On the PC, we have shipped: (i) Disney’s Aladdin Chess Adventures which first began shipping in February 2006; (ii) El Matador, which first began shipping in October 2006; (iii) Dual Sudoku, which first began shipping in September 2006; (iv) Timothy and Titus, which first began shipping in November 2006; (v) Aircraft Power Pack, which first began shipping in December 2006; and (vi)Lucinda Green’s Equestrian Challenge, which we first began shipping in November 2006. We are currently involved in the development of thee games: (i) Jackass for the PS2, PSP, and DS; (ii) Sin city for the PS3 and Xbox 360; and (iii) a sequel to Heroes of the Pacific based in the European theatre for the Xbox 360, PS3, and PC. The cyclical nature of video game platforms and the video game market may cause our operating results to suffer, and make them more difficult to predict. We may not be able to adapt our games to the next generation platforms. Video game platforms generally have a life cycle of approximately six to ten years, which has caused the market for video games to also be cyclical. Sony’s PlayStation 2 was introduced in 2000 and Microsoft’s Xbox and the Nintendo GameCube were introduced in 2001. Microsoft introduced the Xbox 360, Sony the PlayStation3 and Nintendo the Wii in 2006. These introductions have created a new cycle for the video game industry which will require us to make significant financial and time investments in order to adapt our current games and develop and publish new games for these new consoles. We cannot assure you that we will be able to accomplish this or that we will have the funds or personnel to do this. Furthermore, we expect development costs for each game on the new consoles to be significantly greater than in the past. If the increased costs we incur due to next generation consoles are not offset by greater sales, we will continue to incur losses. We depend on our platform licensors for the license to publish games for their platforms and to establish the royalty rates for the license. We are dependent on our platform licensors for the license to the specifications needed to develop software for their platforms. These platform licensors set the royalty rates that we must pay in order to publish games for their platforms. These royalty rates will vary based on the expected wholesale price point of the game. Certain of our platform licensors have retained the ability to change their royalty rates. It is possible that a platform licensor may terminate or not renew our license.Our gross margins and operating margins will suffer if our platform licensors increase the royalty rates that we must pay, terminate their licenses with us, do not renew their licenses with us, or do not grant us a license to publish on the next generation consoles. We have the following platform licenses: Platform Term Microsoft Xbox 360 Three years from first commercial release of platform. Then automatic renewal unless noticed 60 days prior to expiration of non-renewal. Royalty rates are fixed during the term. Microsoft Xbox Initial term expires on November 15, 2007. Then automatic renewal unless noticed 60 days prior to expiration of non-renewal. Royalty may change on July 1st of any year. Sony PS2 and PSP Initial term expires on March 31, 2007. Then automatic renewal unless noticed 60 days prior to expiration of non-renewal. Royalty rates are subject to change with 60 days notice. 9 Sony PS3 Initial term expires on March 31, 2012. Then automatic renewal for one-year terms, unless noticed on or before January 31 of the year in which the term would renew. Royalty rates are subject to change with 60 days notice. Nintendo Gamecube Expires on August 17, 2007. Royalty rates are subject to change with 60 days notice. Cost of manufacture is subject to change at any time. Nintendo Wii and DS Expires June 12, 2010 PCs There are no platform licenses required for the PCs In addition, each platform licensor has its own criteria for approving games for its hardware platform. In addition, each platform licensor has different criteria depending on the geographical territory of the game release. These criteria are highly subjective. Without such approval, we would not be able to publish our games nor have the games manufactured. Failure to obtain these approvals on the games we are currently developing and any games that we develop in the future will preclude any sales of such products and, as such, negatively affect our margins and profits. Our financial performance will suffer if we do not meet our game development schedules. We expect that many of our future games will be developed and published in connection with the releases of related movie titles and other significant marketing events, or more generally in connection with higher sales periods, including our third quarter ending December 31. As such, we will establish game development schedules tied to these periods. If we miss these schedules, we will incur the costs of procuring licenses without obtaining the revenue from sales of the related games. It may become more difficult or expensive for us to license intellectual property, thereby causing us to publish fewer games. Our ability to compete and operate successfully depends in part on our acquiring and controlling proprietary intellectual property. Our games embody trademarks, trade names, logos, or copyrights licensed from third parties. An example is MTVN’s JackassTM, which utilizes rights licensed from MTVN. If we cannot maintain the licenses that we currently have, or obtain additional licenses for the games that we plan to publish, we will produce fewer games and our business will suffer. Furthermore, some of our competitors have significantly greater resources than we do, and are therefore better positioned to secure intellectual property licenses. We cannot assure you that our licenses will be extended on reasonable terms or at all, or that we will be successful in acquiring or renewing licenses to property rights with significant commercial value. Infringement claims regarding our intellectual property may harm our business. Our business may be harmed by the costs involved in defending product infringement claims. We can give no assurances that infringement or invalidity claims (or claims for indemnification resulting from infringement claims) will not be asserted or prosecuted against us or that any such assertions or prosecutions will not materially adversely affect our business. The images and other content in our games may unintentionally infringe upon the intellectual property rights of others despite our best efforts to ensure that this does not occur. 10 It is therefore possible that others will bring lawsuits against us claiming that we have infringed on their rights. Regardless of whether any such claims are valid or can be successfully asserted, defending against such lawsuits could be expensive and cause us to stop publishing certain games or require us to license the proprietary rights of third parties. Such licenses may not be available upon reasonable terms, or at all. The content of our games may become subject to increasing regulation and such regulation may limit the markets for our games. Legislation is periodically introduced at the local, state and federal levels in the United States and in foreign countries that is intended to restrict the content and distribution of games similar to the ones that we develop and produce, and could prohibit certain games similar to ours from being sold to minors. Additionally, many foreign countries have laws that permit governmental entities to censor the content and advertising of interactive entertainment software. We believe that similar legislation will be proposed in many countries that are significant markets for our games, including the United States. If any of this proposed legislation is passed, it could have the effect of limiting the market for our games and/or require us to modify our games at an additional cost to us. If we or others are not successful in combating the piracy of our games, our business could suffer. The games that we develop and publish are often the subject of unauthorized copying and distribution, which is referred to as pirating. The measures taken by the manufacturers of the platforms on which our games are played to limit the ability of others to pirate our games may not prove successful. Increased pirating of our games throughout the world negatively impacts the sales of our games. If any of our games are found to contain hidden, objectionable content, our business may be subject to fines or otherwise be harmed. Some game developers and publishers include hidden content in their games that are intended to improve the experience of customers that play their games. Additionally, some games contain hidden content introduced into the game without authorization by an employee or a non-employee developer. Some of this hidden content has in the past included graphic violence or sexually explicit material. In such instances, fines have been imposed on the publisher of the game and the games have been pulled off the shelves by retailers. The measures we have taken to reduce the possibility of hidden content in the games that we publish may not be effective, and if not effective our future income will be negatively impacted by increased costs associated with fines or decreased revenue resulting from decreased sales volume because of ownership of games that cannot be sold. Our business is subject to economic, political, and other risks associated with international operations. Because we have distribution agreements with entities located in foreign countries, our business is subject to risks associated with doing business internationally. Accordingly, our future results could be harmed by a variety of factors, including less effective protection of intellectual property, changes in foreign currency exchange rates, changes in political or economic conditions, trade-protection measures and import or export licensing requirements. Effective protection of intellectual property rights is unavailable or limited in certain foreign countries. There can be no assurance that the protection afforded our proprietary rights in the United States will be adequate in foreign countries. Furthermore, there can be no assurance that our business will not suffer from any of these other risks associated with doing business in a foreign country. We are currently dependent on a small number of customers, the loss of any of which could cause a significant decrease in our revenue. As of March 31, 2007, we had two customers who accounted for 49.1% (Navarre Corporation) and 28.1% (GameStop) of our consolidated accounts receivable and three customers who accounted for 48.1% (Navarre Corporation), 18.1% (GameStop) and 14.7% (Koch Media) of consolidated revenue. 11 As of March 31, 2006, we had two customers who accounted for 80.7% (Codemasters) and 18.5% (Sony On-Line Entertainment) of our consolidated accounts receivable and three customers who accounted for 44.4% (Ubisoft), 28.6% (Codemasters) and 26.5% (Sony On-Line Entertainment) of consolidated revenue. If Navarre Corporation or GameStop were to decrease their purchase volume or discontinue their relationship with us, our revenue would decrease significantly unless we were able to find new customers to replace the lost volume. There can be no assurance that such new customers could be found, or if found, that they would purchase the same quantity as the current customers. Because we have not internally developed any of the games that we have sold, our business is dependent upon external sources over which we have very little control. We have not yet developed any games that we sell and our business has been derived from the sale of games developed by external development studios. If the developers of our games were to discontinue their relationship with us, we may not be able to find a replacement. If our developers were to increase the fees that we pay for development, our costs would increase, making it more difficult to achieve positive margins and profitability and we would be forced to find alternative developers. There can be no assurance that we would be able to find alternative developers, or even if such developers are available, that they will be available on terms acceptable to us. We will incur increased costs as a result of being a public company, which could adversely affect our operating results. As a public company, we will incur significant legal, accounting and other expenses that we did not incur as a private company. In addition, the Sarbanes-Oxley Act of 2002 and the new rules subsequently implemented by the Securities and Exchange Commissions, the National Association of Securities Dealers, Inc., and the Public Company Accounting Oversight Board have imposed various new requirements on public companies, including requiring changes in corporate governance practices. We expect these rules and regulations to increase our legal and financial compliance costs and to make some activities more time-consuming and costly. We also expect these new rules will require us to incur substantial costs to obtain the same or similar insurance coverage. These additional costs will have a negative impact on our income and make it more difficult for us to achieve profitability. Our Games We currently are actively publishing or distributing three games. We commissioned the development of Lucinda Green’s Equestrian Challenge for the PS2 and PC with Australia based developer IR Gurus PTY LTD (“IR Gurus”) in April 2005. We published this game in North America in November 2006. We will begin distributing this game in Europe in our first fiscal quarter of 2008. In the game, a player gets to ride in the dressage, cross country and jumping events against world class equestrians at some of the world’s top equestrian event courses. The game features accurate scoring as well as expert commentary. We acquired the North American distribution rights for a PC add-on product named Aircraft Power Pack (Power Pack) from a Texas based developer in August 2006. We marketed this game in North America in December 2006. This add-on works in conjunction with Microsoft’s highly popular Flight Simulator X, Flight Simulator 2004 or Combat Flight Simulator 3.Power Pack provides the game player with an entirely new set of aircraft to use in the game. In February 2005, we acquired the Crusty Demons license from Fluent Entertainment, Inc. for the right to develop and publish a multiplatform video game based on the highly successful motocross videos and then completed the development with Climax Action Ltd.In December 2005, we entered into a European co-publishing agreement with Koch Media (Koch) for a non-refundable advance against royalties and a royalty based on actual sales of the game.The game was completed on the Xbox platform in North America and the PS2 platform in Europe and Australia. The intellectual property Crusty Demons of Dirt is licensed from Fleshwound Films. The game features a number of extreme motor sports stars.It enables players to ride as a Crusty Demon, a group of MX riders featured in their own popular DVD series. The object of the game is to perform the most outrageous stunts possible. 12 Our Games Under Development The lifespan of any of our games is relatively short, in many cases less than one year. It is therefore important for us to be able to continually develop games that are popular with the consumers. As of March 31, 2007, we have spent approximately $15.9 million on research and development of our games, all paid to external developers. We are currently involved in the development of three games. All of these games are expected to be published during Fiscals 2008 and 2009. We entered into a multi-year license agreement with MTVN through 2010 (including extensions through 2012) to develop and publish video games based on MTVN’s popular Jackass brand and on August 11, 2005 signed a development contract with New Zealand based Sidhe Studios to develop a Jackass game for the PSP and PS2.Jackass enables players to direct the antics of Johnny Knoxville and his posse as they ride, jump and hurl their way through a series of madcap stunts. Development is currently in progress and we have obtained second stage approval from Sony for the PS2 and PSP. We are also developing Jackass for the Nintendo DS Platform. We expect Jackass to be available for shipment worldwide in the second fiscal quarter of 2008 for the PSP and PS2 platforms and in the third fiscal quarter of 2008 for the DS Platform. IR Gurus is also working on an Xbox 360, PS3 and PC sequel to Heroes of the Pacific, which will be based in the European theatre during World War II. We expect this game to be available in fiscal 2009. Manufacturing and Suppliers The suppliers we use to manufacture our games can be characterized in three types: • Manufacturers that press our game disks, • Companies that print our game instruction booklets,and • Companies that package the disks and printed game instruction booklets into the jewel cases and boxes for shipping to customers. In most instances, there are multiple potential sources of supply for most materials, except for the disk component of our PS2, PSP, and DS disk products which the console manufacturer provides. To date, neither we, nor our co-publishers have experienced any material difficulties or delays in production of our software and related documentation and packaging. However, a shortage of components, manufacturing delays by Sony, Microsoft, or Nintendo, or other factors beyond our control could impair our ability to manufacture, or have manufactured, our products. Intellectual Property Intellectual property is essential to our business. Some of this intellectual property is in the form of software code, patented technology, and other technology and trade secrets that we use to develop our games and to make them run properly on the platforms. Other intellectual property is in the form of audio-visual elements that consumers can see, hear and interact with when they are playing our games - we call this form of intellectual property “content.” Each of our products embodies a number of separate forms of intellectual property protection: the software and the content of our products are copyrighted; our product brands and names may be trademarks of ours or others; our products may contain voices andlikenesses of actors, athletes and/or commentators and often contain musical compositions and performances that are also copyrighted. Our products may also contain other content licensed from others, such as trademarks, fictional characters, storylines and software code. 13 We acquire the rights to include these kinds of intellectual property in our products through license agreements that are typically limited to use of the licensed rights in products for specific time periods. We own the trademark to the name “Red Mile Entertainment”. This trademark was issued in June 2006. As of June 15, 2007, we have the following significant license agreements: 1. Heroes of the Pacific – We have the exclusive right to publish the game for PS2, PCS, Xbox, and PSP worldwide. This license expires as to PS2, PCS and Xbox on January 21, 2008 and on PSP January 21, 2015.In addition, we have the exclusive rights to publish a sequel, on the Xbox 360, PS3 and PC, which will be based in the European theatre during World War II. 2. GripShift – We have the exclusive right to publish the game on PSP worldwide through September 27, 2008. 3. Jackass – We have the exclusive right to use on any gaming platform in any country where MTVN has registered the trademark (all major video game markets). This license expires 3/31/2010 with an extension provision through 12/31/2012. 4. Disney’s Aladdin Chess Adventures – We have the exclusive right to use the name on one personal computer game worldwide until September 30, 2007. 5. Crusty Demons of Dirt – We have the exclusive right to use on video games for any gaming platform, worldwide. This license expires on May 5, 2008 with an extension provision through May 5, 2011. 6. Equestrian Challenge – We have the exclusive right to publish the game on PS2, PC and Xbox worldwide through April 22, 2010. 7. Aircraft Power Pack – We have exclusive North American distribution rights on PC through August 23, 2011. 8. Marshmallow Gun and Marshmallowville – We have the exclusive right to use on video games for any gaming platform, worldwide.This license expires 10 years after the initial shipment of the first product at retail. 9. Sin City – We have the exclusive right to use on video games for any gaming platform, worldwide.This license expires on May 17, 2012 with an extension provision through May 17, 2017. Competition Our products compete with motion pictures, television, music and other forms of entertainment for the leisure time and money of consumers. We currently compete with Sony, Microsoft, and Nintendo, each of which develop and publish software for their respective console platforms. We also compete with numerous companies which are, like us, licensed by the console manufacturers to develop and publish software games that operate on their consoles. 14 These competitors include Activision, Atari, Capcom, Eidos, Electronic Arts, Koei, Konami, LucasArts, Midway, Namco, Sega, Take-Two Interactive, THQ, Ubisoft and Vivendi Universal Games, among others. Diversified media companies such as Time Warner, Viacom and Disney have also indicated their intent to significantly expand their software game publishing efforts in the future. We believe that the software games segment is best viewed as a segment of the overall entertainment market. We believe that large software companies and media companies are increasing their focus on the software games segment of the entertainment market and as a result, may become more direct competitors. Several large software companies and media companies (e.g., Microsoft and Sony) have been publishing products that compete with ours for a long time, and other diversified media/entertainment companies (e.g., Time Warner, Disney and MTV) have announced their intent to significantly expand their software game publishing efforts in the future. Our competitors vary in size from very small companies with limited resources to very large, diversified corporations with greater financial and marketing resources than ours. Our business requires the continuous introduction of popular games, which require ever-increasing budgets for development and marketing. As a result, the availability of significant financial resources has become a major competitive factor in developing and marketing of software games. In addition to competing for product sales, we face heavy competition from other software game companies to obtain license agreements granting us the right to use intellectual property included in our products. Some of these content licenses are controlled by the diversified media companies, which intend to expand their software game publishing divisions. Finally, the market for our products is characterized by significant price competition and we regularly face pricing pressures from our competitors and customers. These pressures may, from time to time, require us to reduce our prices on certain products. Our experience has been that software game prices tend to decline once a generation of consoles has been in the market for a significant period of time due to the increasing number of software titles competing for acceptance by consumers and the anticipation of the next-generation of consoles. Seasonality Our business is highly seasonal. We typically experience our highest revenue in the calendar year-end holiday season (October through December) and a seasonal low in revenue in our first fiscal quarter (April through June). This seasonal pattern is due to the increased demand for software games during the year-end holiday season and the reduced demand for the games during the summer. Employees We currently have ten full time employees and two part time employees. We also utilize one full-time and five part-time consultants to assist us.We use a third party sales representative organization to help solicit sales for us.We also have a Marketing Group and Public Relations firm assisting us. Our third party developers have approximately 150 employees and consultants working on our games full time. We plan to hire an additional three employees and three outside consultants in the next 12 months to support our expansion plans including taking direct responsibility for marketing our products to consumers. Acquisitions In January 2007, Red Mile entered the “Casual Games” business by acquiring the assets of an existing casual game distribution portal, Roverinteractive.com, which has now become the brand for Red Mile’s wholly owned casual game division under the brand “Rover”. 15 In connection with the acquisition of these assets, we issued a total of 33,333 shares of our common stock valued at $3.75 per common shares to the sellers of the assets. Casual Games are different from core games which are typically larger-budget console or PC games in that Casual Games: a) Cater to a different demographic; 65% female b) Are relatively small in memory size, typically not larger than 50MB c) Easy to learn but hard to master d) Typically cost $19.99 or less Casual Games represent one of the fastest-growing segments of the interactive entertainment industry. IR Gurus On September 1, 2005, we optioned the right to purchase all the outstanding common stock of IR Gurus, a developer of interactive video games headquartered in Melbourne, Australia. The agreement with IR Gurus provided that we would acquire 24% of the outstanding common stock of IR Gurus over the twelve months ending August 2006, for a total purchase price of $600,000. It also provided us with an option to purchase the entire company for a fixed price through August 2006. Pursuant to the terms of a separate agreement, we earned (i) 2.5% of the outstanding common stock of IR Gurus upon signing of a development agreement for Equestrian Challenge, (ii) an additional 2.5% of the outstanding common stock of IR Gurus upon signing of a development agreement for the next version of Heroes of the Pacific on the PSP and (iii) an additional 5% of the outstanding common stock of IR Gurus upon signing of a development agreement for a Heroes of the Pacific sequel on Xbox, PS3 and PCs. In addition, we also purchased an equity position in IR Gurus for cash. As of June 15, 2007, we own a total of 18% of the outstanding shares of IR Gurus. In December 2005, we notified IR Gurus of our desire to exercise the purchase option and we are currently continuing to negotiate the definitive agreement to acquire that portion of IR Gurus not already owned by us for $4.1 million in cash and shares of our common stock valued at $1.4 million. There can be no assurances this acquisition will be consummated. IR Gurus incubated and owns the intellectual property of Heroes of the Pacific, which we have licensed. We have the right of first refusal with respect to sequels of Heroes of the Pacific. IR Gurus also develops video games for other publishers including Sony Computer Entertainment Europe (Sony), AFL Premiership 2005 and Gaelic Games Football. In addition to a next generation versions of Heroes of the Pacific, IR Gurus is currently working on AFL Premiership 2007 for Sony and a croquet game for another publisher. IR Gurus has also licensed the rights to certain venues, horses and riders for use in Equestrian Challenge. We have a license to the rights for this game and a right of first refusal for sequels. ITEM 2. DESCRIPTION OF PROPERTY Our corporate offices are in Sausalito California and consist of approximately 2,500 square feet of leased space leased at $2.49 per square feet.This lease expires on March 1, 2008.We believe that if we lost this lease, we could promptly relocate within ten miles on similar terms. ITEM 3. LEGAL PROCEEDINGS We are not party to any pending legal proceedings. 16 ITEM 4. SUBMISSIONS OF MATTERS TO A VOTE OF SECURITY HOLDERS On December 28, 2006, the holders of our common shares representing 54.0% of our voting power executed a written consent giving our Board of Directors the authority to effect a reverse stock split of each share of our common stock at a ratio of one share for every three shares of common stock outstanding. On January 2, 2007, the Board of Directors authorized this transaction and the reverse split became effective on February 8, 2007. On March 9, 2007, the holders of our common shares representing 54.7% of our voting power executed a written consent giving our Board of Directors the authority to amend our 2005 Stock Option Plan (the “Plan”) to increase the number of shares of common stock reserved or grant and issuance under the Plan from 666,666 shares to 2,500,000 shares. On March 9, 2007, the Board of Directors authorized this transaction and the increase in authorized shares became effective on May 14, 2007. PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our stock has been traded on the Over-the-Counter Bulletin Board (“OTCBB”) market since February 26, 2007.Prior to February 26, 2007, there was no public market for our common stock and our stock had not traded on any listing or exchange. The following table sets forth the quarterly high and low sales prices of the common stock for the year ended March 31, 2007, as quoted on the OTCBB market since February 26, 2007. High Low Fiscal Year 2007 First Quarter * — — Second Quarter * — — Third Quarter * — — Fourth Quarter $5.00 $3.99 * The Company began trading on February, 26, 2007; therefore, there is no trading history prior to this date. On June 25, 2007, there were approximately 177 registered holders of record of the common stock.This number does not include beneficial owners from whom shares are held by nominees in street name. We have not paid any cash dividends on our common stock to date, and we have no intention of paying cash dividends in the foreseeable future. Whether we declare and pay dividends is determined by our board of directors at their discretion, subject to certain limitations imposed under Delaware corporate law. The timing, amount and form of dividends, if any, will depend on, among other things, our results of operations, financial condition, cash requirements and other factors deemed relevant by our board of directors. Recent Sales of Unregistered Securities; Uses of Proceeds from Registered Securities From December 2004 through March 2005, we closed on a $2,780,000 private placement to three investors of 926,667 shares of Preferred A Redeemable Convertible Stock and 926,667 warrants to purchase 593,000 shares of common stock. Each investment unit consisted of one share of Preferred A Redeemable Convertible Stock and a warrant to purchase .55% of a share of common stock. The preferred shares are convertible into common stock on a one to one basis and the warrants are exercisable at $3.30 per share of common stock. All Preferred A shares automatically converted to shares of our common stock on May 15, 2006, pursuant to their terms, the date the company filed its SB-2 registration statement. 17 In January 2005, we purchased $1.9 million in secured debt of Fluent Entertainment, Inc. (See "Certain Relationships and Related Transactions") from two third parties for 1,273,333 shares of Preferred A Redeemable Convertible Stock. In connection with this transaction, we recorded a debt inducement conversion charge of $1,967,917 in our consolidated statement of operations. Then, in February 2005, the Company purchased certain assets of Fluent Entertainment, Inc. including the title to three video games in development. In connection with this purchase, we retired the previously purchased $1.9 million of secured debt and issued an additional 3,168,275 shares of our common stock. We also assumed the liability to pay the developers that were developing the three video games. In September 2005, the Company issued 666,667 shares of Preferred A Redeemable Convertible stock to retire $1 million of debt. In connection with this transaction, we recorded a debt inducement conversion charge of $1,000,000 in our consolidated statement of operations. In September and October 2005, we closed on a $1,300,000 private placement to sixteen investors of 433,333 shares of Preferred A Redeemable Convertible Stock. These investors included both U.S. and non U.S. investors. In September 2005, we acquired 39.9% of 2WG, a newly formed developer and publisher of personal computer games, in exchange for a commitment to fund 2WG up to $500,000 in operating expenses and new product development. 2WG LLC owned the remaining 60.1% interest. In December 2005, we merged 2WG into a newly formed wholly-owned subsidiary and exchanged all of the outstanding stock of 2WG owned by 2WG LLC for 66,667 shares of our common stock and an earn-out where we might have issued an additional 166,667 shares of common stock in order to position ourselves to take advantage of relationships which 2WG has developed.The earn-out period has passed and no additional shares were earned. In December 2005, we issued 152,333 investment units outside the U.S. to six non U.S. investors for $571,250. A unit consisted of one share of Series A Redeemable Convertible Preferred stock and a warrant to purchase an additional share of common stock before May 1, 2008 for $4.50 per share. In March and May 2006, Red Mile issued 845,333 investment units outside the U.S. to thirty two non U.S. investors for $3,170,000. A unit consisted of one share of Series B Redeemable Convertible Preferred stock and a warrant to purchase an additional share of Series B Redeemable Convertible Preferred stock before May 1, 2008 for $4.50 per share. From January through March 2006, Red Mile issued 332,953 investment units outside the U.S. to twenty seven non U.S. investors for $1,248,575. A unit consisted of one share of Series C Redeemable Convertible Preferred stock and a warrant to purchase an additional share of Series C Redeemable Convertible Preferred stock before May 1, 2008 for $4.50 per share. In addition, From March through the beginning of May 2006, nine US investors purchased 100,000 units for a total of $375,000. A unit consisted of one share of Series C Redeemable Convertible Preferred stock and a warrant to purchase an additional share of Series C Redeemable Convertible Preferred stock before May 1, 2008 for $4.50 per share. On May 15, 2006, all of Red Mile’s outstanding Preferred A shares automatically converted to common shares when Red Mile filed its registration statement on Form SB-2.On December 13, 2006, all of Red Mile’s outstanding Preferred B and C shares converted to common shares when our common shares were approved for trading on the OTC Bulletin Board. On October 19, 2006, the Company, pursuant to an Agency Agreement with J.F. Mackie & Company, Ltd. (the “Agent”) issued $5,824,000 of Senior Secured Convertible Debentures. Pursuant to the terms of the Agency Agreement, the Agent facilitated the purchase of 5,824 convertible debentures to 74 Debenture Holders for an aggregate principal face amount of $5,824,000. Of the 74 Debenture Holders, 71 were residents of Canada, 2 were residents of Argentina, and 1 was a resident of the Bahamas. 18 The Debentures mature on October 19, 2008 and are convertible into shares of the Common Stock of the Company at a ratio of $5.25. On November 20, 2006, the Company, pursuant to an Agency Agreement with the same agent, issued $2,420,000 of Senior Secured Convertible Debentures.
